*470Order Granting Motion to Strike Affidavit

Per Curiam:

Attached to the opening brief of appellant in this matter is an affidavit of one of appellant’s counsel relative to proceedings in court at the time motion for new trial was made. Respondent has moved for the order of this court striking said affidavit from said opening brief upon the ground that it is not a part of the bill of exceptions or judgment roll and is accordingly a fugitive document.
It is clear that this court in determining whether error was committed by the trial court must confine its considerations to such error as may appear from the record.
It is clear that the attaching of documents to briefs is not a proper method of supplying any deficiencies in the record and that such documents cannot be regarded as forming any part of the record which this court may properly consider.
The motion must be granted and the affidavit stricken. It is so ordered.